Citation Nr: 0002659	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO which found that no new and material had been submitted to 
reopen a claim of service connection for a stomach disorder, 
which had been previously denied by the RO in an unappealed 
rating decision of September 1946.  

In April 1997, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In his May 1997 substantive 
appeal (VA Form 9) the veteran requested a hearing before a 
member of the Board at the RO.  In a June 1997 letter, the 
veteran indicated that he did not desire such a hearing.  

In an April 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for a stomach disorder, and 
remanded the case to the RO for a determination on the merits 
of the issue of service connection for a stomach disorder.  
The RO continued denial of the claim on the merits and 
returned the case to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's claim for service connection for a stomach 
disorder, to include peptic ulcer disease, is not plausible.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a stomach disorder, to include peptic 
ulcer disease.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's February 1943 examination prior to service 
entrance, no pertinent abnormalities were noted.  Review of 
the service medical records reveals no pertinent findings.  
On the veteran's November 1945 examination prior to service 
discharge, a history of a stomach disorder in 1944 was 
reported.  On clinical evaluation, the veteran's abdomen was 
normal.  

In July 1980 the veteran was seen by a private physician with 
complaints of reflux, pyrosis, nausea, vomiting, and burning 
epigastric pain.  The impressions included gastroenteritis 
and rule out reflux esophagitis.  In April 1981 he was seen 
for what was assessed as irritable bowel syndrome and 
gastroileitis.  The following month, it was noted that the 
veteran's symptoms were resolved.  

The veteran was hospitalized at a private facility in October 
1990 with complaints of melena, and lightheadedness of one 
days duration.  It was reported that there was no history of 
ulcer disease, gallbladder disease, colon disease, or 
abdominal surgery.  Endoscopic examination revealed a .5 
centimeter ulcer along the greater curvature without acute 
bleeding.  Mild duodenitis was also noted.  The final 
diagnoses included acute bleeding gastric ulcer and anemia 
secondary to a bleeding gastric ulcer.  

After a colonoscopic examination at a private facility in 
July 1992, the diagnoses included spastic colon and history 
of ileocecal valve ulcer.  Occasional subsequent private 
treatment for gastrointestinal symptoms is indicated.  

In an April 1997 statement, the veteran's daughter stated 
that the veteran suffered from severe stomach problems during 
and subsequent to World War II.  She said that, from 1943, he 
suffered from severe stomach pains, nausea, and an inability 
to eat properly.  

During an April 1997 hearing before a hearing officer at the 
RO, the veteran said that he had gastrointestinal problems 
while in the service during World War II.  After service he 
was treated by a private physician whose name he could not 
recall.  He said that he had been treated for a gastric ulcer 
since 1990.  He had never received treatment from the VA.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Service connection may also be granted for peptic ulcer 
disease if manifested to a compensable degree within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question in regard to the issue of entitlement 
to service connection for a stomach disorder, to include 
peptic ulcer disease is whether the veteran has met his 
burden of submitting evidence of a well-grounded (i.e. 
plausible) claim.  If not, his claim must fail and there is 
no duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that the 
veteran has not submitted evidence sufficient to establish a 
well-grounded or plausible claim of service connection for a 
stomach disorder, to include peptic ulcer disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)  

In this case, the first two Caluza requirements for well-
grounded claim have been met.  There is evidence of a current 
gastrointestinal disability and there is a notation of 
stomach trouble on the veteran's examination prior to service 
discharge.  However, the third Caluza requirement has not 
been met since there is no medical evidence of a link between 
the veteran's currently diagnosed peptic ulcer disease and 
the stomach symptoms noted on the veteran's examination prior 
to service discharge.  

The veteran is not competent to render an opinion regarding a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Without competent evidence of a nexus 
between the stomach disability noted during service and the 
veteran's current gastrointestinal disorder, the veteran's 
claim for service connection for this disability is not well 
grounded and must be denied.  


ORDER

Service connection for a stomach disability, to include 
peptic ulcer disease, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

